Citation Nr: 1028755	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  00-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) for the period from January 25, 1999 to 
May 28, 1999.  

3.  Entitlement to TDIU for the period from October 2, 2000 to 
March 11, 2004.  

4.  Entitlement to TDIU for the period from December 19, 2005 to 
July 24, 2006.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and June 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In December 2008, the Board remanded the PTSD evaluation issue 
for additional development.  The Board also determined that the 
criteria for entitlement to TDIU had been met for specified 
periods of time between January 1999 and July 2006 and remanded 
for further development of that issue.  Specifically, to obtain 
additional information regarding the Veteran's employment between 
those dates.  

In December 2009, the RO granted entitlement to TDIU for the 
periods from May 29, 1999 to October 1, 2000 and March 12, 2004 
through December 18, 2005.  The RO's action represents a partial 
grant and as such, the Board has phrased the appeal issues so as 
to consider any remaining periods of entitlement to TDIU.  The 
Board acknowledges that the RO did not issue a supplemental 
statement of the case specifically addressing the denied periods.  
Notwithstanding, in the December 2009 rating decision, the RO 
clearly explained its reasons and bases for both the periods 
granted and denied, and at this juncture, a remand for a 
supplemental statement of the case providing the same information 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of total occupational 
and social impairment.  

2.  In December 2008, the Board found that the Veteran was shown 
to have been unemployable as a result of PTSD for specified 
periods of time between January 1999 and July 2006.  In December 
2009, the RO identified these periods as from May 29, 1999 to 
October 1, 2000; and from March 12, 2004 to December 18, 2005.  

3.  Resolving reasonable doubt in the Veteran's favor, he was 
unable to secure or follow a substantially gainful occupation due 
to service-connected PTSD for the additional period of January 
25, 1999 to May 28, 1999.
 
4.  Evidence of record supports a finding that the Veteran either 
maintained or was capable of maintaining substantially gainful 
employment from October 2, 2000 to March 11, 2004 and from 
December 19, 2005 to July 24, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to TDIU are met for the 
additional period of January 25, 1999 to May 28, 1999.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2009).

3.  The criteria for entitlement to TDIU are not met for the 
periods from October 2, 2000 to March 11, 2004 and from December 
19, 2005 to July 24, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letter dated in January 2006, the RO advised the Veteran of 
the information and evidence needed to substantiate a claim of 
entitlement to TDIU, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  In March 2006, the RO provided information 
regarding how VA assigns disability ratings and effective dates.  
These letters were provided prior to the initial rating 
addressing entitlement to TDIU.  

Regarding the claim for a higher disability rating for PTSD, the 
Board observes that it is a "downstream" issue in that it arose 
from the initial grant of service connection.  For initial rating 
claims, where, as here, service connection has been granted and 
the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement with the rating of the disability does not 
trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. 
at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Notwithstanding the above, by letter dated in July 2006, the RO 
advised the Veteran of the information and evidence needed to 
substantiate a claim for increase, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  This letter also provided information 
regarding how VA assigns disability ratings and effective dates.  
In June 2008 and March 2009, the RO provided additional 
information, to include setting forth the General Rating Formula 
for Mental Disorders.  This issue was most recently readjudicated 
in the December 2009 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains extensive VA treatment records, Vet 
Center records, and information provided by the Veteran and his 
representative regarding employment history, to include the 
Social Security Administration (SSA) earning statement.  The 
Board observes that the Veteran is represented by a private 
attorney and has not specifically identified additional relevant 
records that need to be obtained.  

The Veteran was provided VA examinations to determine the nature 
and severity of his service-connected PTSD in March 2005, 
February 2007, and October 2009.  On review, these examinations 
contain relevant findings and are considered adequate for rating 
purposes.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Analysis

In considering the merits of the claim, the Board has thoroughly 
reviewed all the evidence in the claims file.  Although the Board 
has an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).

Evaluation of PTSD

In November 2005, the RO granted entitlement to service 
connection for PTSD and assigned a 70 percent evaluation 
effective January 25, 1999; a 100 percent evaluation effective 
September 13, 1999; and a 70 percent evaluation effective 
November 1, 1999.  The 100 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.29 (Ratings for service-connected 
disabilities requiring hospital treatment or observation).  The 
Veteran disagreed with the assigned 70 percent evaluation and 
subsequently perfected this appeal.  The Board's discussion and 
findings focus on the periods where a 100 percent evaluation was 
not in effect.  That is, January 25, 1999 to September 12, 1999 
and from November 1, 1999 to the present.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 70 percent evaluation is warranted when 
there is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the global assessment of functioning scores 
assigned, the Board notes that the global assessment of 
functioning (GAF) scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
Board is cognizant that a GAF score is not determinative by 
itself.

A July 1999 Vet Center statement indicates that the Veteran had 
been a patient since January 1999 and had presented following 
inpatient treatment for alcohol abuse.  The Veteran presented 
with various PTSD symptoms.  It was noted that the Veteran began 
having severe marital and substance abuse problems approximately 
2 years prior.  The Veteran reported no friends or social 
activity.  He also reported a series of jobs, each one descending 
in responsibility and status.  A December 1999 Vet Center 
statement indicates that since submission of the previous report, 
the Veteran had inpatient stays for detox and severe depression.  
Due to the severity and unmanageability of his symptoms, he 
planned to complete another inpatient PTSD program.  It was noted 
that he remained unemployable and that his PTSD symptoms had 
increased in severity due to the high level of stress in his life 
at that time.  

VA medical center records show multiple admissions (inpatient and 
domiciliary) from January 1999 to August 2002 for substance abuse 
and mental health treatment.  These records document a long 
history of drug and alcohol abuse and various symptoms of PTSD, 
to include relationship problems, depression, suicidal ideation, 
anxiety, rage, irritability, and sleep impairment.  The Veteran 
was seen in group and individual therapy.  Various medications 
were prescribed to help with depression and PTSD symptoms.  GAF 
scores during this period ranged from approximately 35 to 55.  

Subsequent records show the Veteran continued to be seen in VA 
behavioral health outpatient treatment.  Record dated in May 2003 
indicates that the Veteran was fired in February 2003 from his 
most recent job.  He admitted that alcohol had something to do 
with it.  Objectively, he seemed mildly, but chronically 
depressed, largely due to his being unemployed.  The Veteran was 
again considering admission for detoxification and alcohol 
rehabilitation, but stated that he was more interested in finding 
a job.  Record dated in August 2003 indicates the Veteran was 
currently employed as a plant mechanic and head of maintenance.  
He did not appear anxious, depressed, or panicky, and thinking 
was nonpsychotic.  The examiner commented that the Veteran was 
doing quite well at that time presumably related to being 
employed and having a girlfriend.  

In August 2004, the Veteran was seen on a semi-emergency basis.  
He lost his job around March 2004 and had been quite distressed 
by this.  He was drinking alcohol essentially daily.  His spouse 
was asking for medication to help stabilize his mood.  The 
examiner noted that both were told that the Veteran had a 
significant problem with alcohol and he could not simply 
prescribe medication to calm his mood.  

The Veteran was seen again on a semi-emergency basis in February 
2005.  He was drinking heavily and was finally seeking treatment.  
He remained unemployed.  He denied suicidal thoughts, but 
mentioned anger at his wife's boyfriend.  Objectively, the 
Veteran was somewhat dramatic and seemed depressed on a chronic 
basis.  Readmission was considered.

A social survey was conducted on March 2, 2005.  Pertinent 
history was discussed in detail.  Regarding industrial 
adjustment, the Veteran reported that he was not able to keep a 
job for a long period.  He has problems getting along with 
supervisors.  A lot of his jobs were temporary factory or 
industrial jobs.  He was frustrated with his inability to obtain 
and maintain employment, but wanted to be a productive member of 
society.  The Veteran stated that he had damaged his house during 
periods when he was angry and frustrated.  He described his mood 
as depressed and admitted to suicidal and homicidal thoughts, 
although he had no plans and doubted he would ever harm anyone.  
In summary, the social worker described the Veteran's industrial 
impairment as severe and extreme.  He noted that the Veteran's 
social impairment had increased over the years.  He was isolated 
and withdrawn and currently had no friends.  Based on information 
provided, social impairment was extreme.  

The Veteran underwent a VA examination on March 4, 2005.  The 
Veteran was unemployed.  He reported that he feels insecure most 
of the time and experiences persistent anger, although he does 
not strike out.  He has difficulty getting out of bed because he 
feels depressed.  He is generally withdrawn and has sleep 
disturbances.  He reported that he was able to conduct all 
activities of daily living without difficulty.  He gets along 
with his wife and stated that his relationship with his children 
was good.  When working he has difficulty with people in 
positions of authority, though not coworkers per se.  The 
examiner noted that the Veteran's relationships appeared 
moderately to severely impaired outside the family, though 
somewhat better within the family.  Occupational functioning 
appeared to have been moderately to severely impacted.  
Objectively, the Veteran presented as pleasant at first, but his 
conversation and comportment quickly became labile and poorly 
modulated.  Personal hygiene was good.  He was somewhat angry and 
embittered, as well as anxious, and he felt victimized.  Mood was 
dysphoric and affect was depressed and despairing.  Speech was 
overproductive, crude and replete with expletives.  Tone and 
quality were within normal limits and speech was most often 
relevent, coherent and goal directed.  He did not appear to 
suffer hallucinations or any form of perceptual or cognitive 
distortion and there were no disturbances of thought process or 
content.  He reported that he had seen UFO's during the summer of 
2003 but he did not elaborate.  He was oriented in time, place 
and person.  Executive cognitive functions were impaired.  Remote 
and immediate memory appeared intact, but short term memory was 
compromised.  Insight was lacking and judgment appeared highly 
questionable.  Suicidal ideation appeared to be periodically 
experienced.  GAF was reported as 45 (quite variable).  The 
examiner noted that the Veteran suffers from PTSD and that 
depression was a concurrent, primary diagnosis.  Occupational 
impairment was described as significant.  

VA record dated in November 2005 indicates that the Veteran was 
generally satisfied with his medications and was seeking full-
time employment.  He appeared sober and presentation was 
unremarkable.  The examiner commented that he appeared relatively 
well from a psychiatric perspective at that time.

VA record dated in October 2006 indicates that the Veteran was no 
longer working.  He reported that mood was variable but overall 
stable.  The examiner noted the Veteran was perhaps one of the 
most well-compensated active substance users he had seen of late.  
He noted that the Veteran was not going to make much progress 
until willing to address substance abuse issues.  

On VA examination in February 2007, the Veteran indicated he was 
being seen for medication, but was not being seen for counseling.  
He continued with substance abuse and was unemployed.  He 
reported limited anger at the time and that his expression of 
such anger was limited to verbal exchanges.  He breaks into tears 
about twice a week and is often so depressed that he cannot leave 
his house 2 to 3 times a week.  He described being capable of all 
self care and activities of daily living.  He has continued sleep 
disturbances.  He reported a good relationship with one of his 
children and a good relationship with his brother.  He has not 
socialized outside of the family in the recent past.  Mental 
status examination was largely unchanged from when the Veteran 
was last seen.  GAF remained 45 (quite variable).  The examiner 
noted that chronic substance abuse appeared to be a longstanding 
mechanism of escape and self-medication.  To the extent the 
current treatment regimen was effective, it appeared to be in the 
form of stabilizing rather than ameliorating symptoms.  Capacity 
for readjustment under the current conditions appeared limited.  
The examiner further stated that the Veteran had no periods of 
sustained symptoms remission since he was last seen, and his 
social/interpersonal functioning was minimal and moderately 
impaired.  It appeared he was unemployable due to 
argumentativeness and inability to get along with other people, 
but it was noted that he was not currently in any form of 
psychotherapeutic intervention that might help reduce such 
problems.  

VA record dated in May 2007 indicates that the Veteran seemed to 
have shown considerable improvement in anxiety and mood from 
taking bupropion SA.  The examiner noted that the goal was to 
maintain the Veteran in his current state of psychiatric 
stability.  

VA record dated in January 2009 indicates that the Veteran stated 
great satisfaction with bupropion in terms of helping with mood 
and irritability.  He was no longer temperamental.  Objectively, 
his overall presentation was unremarkable and from a psychiatric 
perspective, he seemed to be doing fairly well at that time.  He 
continued to use nicotine and alcohol to excess and refused 
referral to treatment.  

The Veteran most recently underwent a VA examination in October 
2009.  The Veteran reported that he did not believe there had 
been any change in his level of functioning since he was last 
seen in 2007.  He does not leave home very often and continued to 
report limited anger, which is primarily self-directed.  He often 
feels sorry for himself and depressed.  He is withdrawn, although 
he occasionally helps a friend unload a truck and occasionally 
has breakfast with the same friend.  He is able to complete all 
activities of daily living, although hygiene was noted as 
marginal.  The Veteran reported that he gets along with his 
family and has a "hi/bye" relationship with his neighbors.  He 
goes to family gatherings on major holidays and Sundays.  He does 
not otherwise socialize.  Relationships appeared to be at least 
moderately impaired outside the family, though somewhat better 
within the family.  Mental status examination was largely 
unchanged from when the Veteran was examined in 2007.  GAF was 
51.  The examiner noted that the Veteran's clinical condition was 
largely unchanged from when he was last seen.  He has one friend, 
is unable to hold a job or endure its demands, and has occasional 
panic attacks.  It appeared that the treatment regimen had helped 
stabilize the Veteran's functioning.  Social/interpersonal 
functioning remained minimal and at least moderately impaired.  
He remained unemployable.  

Evidence of record indicates that the Veteran has significant 
occupational and social impairment due to PTSD and related 
symptoms.  As the above discussion indicates, he appears to have 
deficiencies in most areas due to various symptoms, including 
suicidal ideation, depression, impaired impulse control, 
difficulty in adapting to stressful circumstances such as work, 
and difficulty establishing and maintaining effective work and 
social relationships.  On review, this degree of impairment 
appears contemplated by the 70 percent evaluation assigned.  

In determining whether an evaluation greater than 70 percent is 
warranted, the Board has considered the repeated admissions for 
mental health and substance abuse treatment.  The Board has also 
considered the assigned GAF scores indicating moderate to major 
impairment and the fact that the GAF score has been described as 
variable, which suggests inconsistency in social and occupational 
functioning.  In this regard, the Board acknowledges the March 
2005 social worker's statements regarding extreme social and 
occupational impairment, but does not find this level of 
disability supported by the VA examination conducted several days 
later.  

On review, evidence of record shows occasionally inappropriate 
behavior and some memory loss.  The Veteran reports intermittent 
suicidal ideation, but there is no persistent danger of hurting 
self or others.  The Veteran has been occasionally described as 
disheveled or with marginal hygiene, but the overall evidence 
indicates that he has the ability to complete the activities of 
daily living.  Evidence of record does not show gross impairment 
in thought processes or communication, persistent psychotic 
behavior, or disorientation to time or place.  Thus, the Board 
does not find that the Veteran's PTSD is manifested by total 
occupational and social impairment and the overall disability 
picture does not meet or more nearly approximate the criteria for 
a 100 percent schedular evaluation.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Fenderson.  With the exception of the 100 
percent evaluation assigned pursuant to paragraph 29, at no time 
during the pendency of this appeal has the Veteran's service-
connected PTSD been more than 70 percent disabling.  As such, 
additional staged ratings are not warranted.  

Finally, the Board has considered whether referral for 
extraschedular consideration is appropriate.  See 38 C.F.R. 
§ 3.321 (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for service-
connected PTSD reasonably describe the Veteran's disability level 
and symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Id.  

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when a veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: provided that, if there 
is only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful 
employment. For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
Id.; see Faust v. West, 13 Vet. App. 342 (2000) (defining 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that a 
veteran actually works.)  

In September 2009, the Veteran's attorney argued that all that 
was needed to decide the claim was the SSA earning statement, 
which showed marginal employment for the years 1999, 2000, 2004, 
2005, 2006, and 2007 to the present.  The Veteran's attorney 
provided the Veteran's SSA earning statement as well as various 
W-2 tax forms.  

The Board acknowledges the argument presented, but observes that 
the mere fact that the Veteran does not earn more than the 
poverty threshold is not conclusive evidence that he cannot 
obtain or maintain substantially gainful employment. 

	i. For the period from January 25, 1999 to May 28, 1999

As noted, a 70 percent evaluation was assigned for PTSD effective 
January 25, 1999.  Thus, the schedular criteria for TDIU are met.  

In a statement received in September 2009, the Veteran indicated 
that he was not employed from January 1999 to February 22, 1999.  
A September 2009 statement from an auto service indicates that 
the Veteran was employed there from February 22, 1999 to May 28, 
1999. 

SSA earning record indicates that the Veteran's actual earnings 
during 1999 were below the poverty threshold for that year.  
Thus, his employment is considered marginal.  

The Board acknowledges that the Veteran was employed for a 
portion of this period; however, this was very short term 
employment and resolving any reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for entitlement to TDIU 
are met for the period from January 25, 1999 to May 28, 1999.  

Entitlement to TDIU for the period from May 29, 1999 to October 
1, 2000 was previously established by the RO.  

	ii. For the period from October 2, 2000 to March 11, 2004

VA record dated October 17, 2000 indicates that the Veteran had 
finally got a job and had been working for a few weeks.  On his 
VA Form 21-8940 received in April 2009, the Veteran reported that 
he was employed at H.I. for the period from approximately 2000 or 
2001 to February 2003.  The Veteran submitted a W-2 from H.I. 
showing wages earned in 2001.  Exact dates of employment at H.I. 
were not provided.

VA treatment record dated in May 2003 indicates the Veteran was 
fired on February 2003 from his most recent job but was 
interested in obtaining employment.  Statement from T.I. 
indicates that the Veteran was employed there from June 19, 2003 
to March 11, 2004.  

SSA earning record indicates that the Veteran's actual earnings 
in 2001, 2002, and 2003 exceeded the poverty threshold.  The 
Board acknowledges that the Veteran's actual earnings in 2000 and 
2004 did not exceed the poverty threshold.  Notwithstanding, 
evidence of record suggests that the Veteran was either 
maintaining or capable of maintaining substantially gainful 
employment from approximately October 2000 through March 11, 
2004.  Accordingly, entitlement to TDIU remains denied for the 
period from October 2, 2000 to March 11, 2004.  

Entitlement to TDIU for the period from March 12, 2004 to 
December 18, 2005 was previously established by the RO.  

	iii. For the period from December 19, 2005 to July 24, 2006 

The Board acknowledges that the Veteran's actual earnings in 2005 
did not exceed the poverty threshold.  As noted, TDIU was in 
effect for almost all of 2005.  VA record dated in November 2005 
indicates the Veteran was seeking employment and was working 
"under the table".  Statement from P.M.I states that the 
Veteran was employed at this company from December 19, 2005 to 
July 24, 2006.  SSA earning record indicates that the Veteran's 
actual earnings for the 7 months he worked in 2006 exceeded the 
poverty threshold.  Evidence of record clearly shows 
substantially gainful employment for the period from December 19, 
2005 to July 24, 2006 and therefore, the criteria for TDIU are 
not met for this period.  

Entitlement to TDIU for the period from July 25, 2006 and 
continuing to date was previously established by the RO.  


ORDER

Entitlement to an initial evaluation greater than 70 percent for 
PTSD is denied.  

Entitlement to TDIU for the period from January 25, 1999 to May 
28, 1999 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to TDIU for the period from October 2, 2000 to March 
11, 2004 is denied.

Entitlement to TDIU for the period from December 19, 2005 to July 
24, 2006 is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


